2014 IL App (1st) 130962

                                                                           SECOND DIVISION
                                                                 Opinion filed August 12, 2014
                                              Modified upon denial of rehearing October 7, 2014.


No. 1-13-0962


1010 LAKE SHORE ASSOCIATION,                              )         Appeal from the
                                                          )         Circuit Court of
        Plaintiff-Appellee,                               )         Cook County
                                                          )
v.                                                        )         No. 12 M1 711284
                                                          )
DEUTSCHE BANK NATIONAL TRUST COMPANY, )                             Honorable
as Trustee for Loan Tr 2004-1, Asset-Backed Certificates, )         Martin Moltz,
Series 2004-1,                                            )         Judge Presiding.
                                                          )
        Defendant-Appellant.                              )


       JUSTICE SIMON delivered the judgment of the court, with opinion.
       Justice Pierce concurred in the judgment and opinion.
       Justice Liu dissented, with opinion.

                                         OPINION

¶1     Defendant, Deutsche Bank National Trust Co., appeals from orders of the circuit court of

Cook County granting summary judgment in favor of plaintiff, 1010 Lake Shore Association,

denying defendant's motion to reconsider the court's grant of summary judgment, and awarding

plaintiff attorney fees and costs. On appeal, defendant contends that the court erred by granting

summary judgment in favor of plaintiff because the court misinterpreted section 9(g)(3) of the

Condominium Property Act (Act) (765 ILCS 605/9(g)(3) (West 2008)) and a genuine issue of

material fact existed regarding the amount of assessments incurred after the foreclosure and sale

of the subject property. Defendant also contends that the court abused its discretion by denying

its motion to reconsider and awarding the amount of attorney fees and costs sought by plaintiff.
1-13-0962


For the reasons that follow, we affirm.

¶2                                        BACKGROUND

¶3     The record shows that defendant purchased the condominium unit at issue at a judicial

sale on June 17, 2010. On May 17, 2012, plaintiff filed a complaint alleging that defendant was

unlawfully withholding possession of the unit because, as of March 27, 2012, defendant owed

$62,530.81 in assessments. Plaintiff requested possession of the property, an award of all unpaid

assessments incurred as of the date of trial, attorney fees, and costs. On August 9, 2012, plaintiff

filed a motion for summary judgment, asserting that there were no questions of material fact

regarding defendant's failure to pay assessments or the amount owed and that, because defendant

failed to make any payments following the foreclosure and sale, the lien against the property

which resulted from prior unpaid assessments had not been extinguished and defendant was

required to pay those assessments. Plaintiff attached the signed affidavit of Mary Morrison, the

property manager for plaintiff, in which Morrison averred that no assessment payments had been

made on the unit's account since July 1, 2010, the outstanding balance on the account as of

August 8, 2012, was $67,935.16, assessments accrued at the rate of $1,041.87 per month, and

late fees accrued at the rate of $50 per month. Defendant responded that it was not liable for any

unpaid assessments incurred prior to its purchase of the unit, which accounted for more than

$43,000 of the total amount of unpaid assessments, and that a genuine issue of material fact

existed regarding the amount of assessments that were incurred after it purchased the unit. On

October 29, 2012, the court entered orders granting summary judgment in favor of plaintiff in the

amount of $70,018.90 and granting plaintiff possession of the property.

¶4     On November 20, 2012, plaintiff filed a fee petition requesting $7,423.50 in attorney fees


                                                -2-
1-13-0962


and costs. On November 28, 2012, defendant filed a motion to reconsider the order granting

summary judgment, asserting that the court misinterpreted section 9(g)(3) of the Act, the amount

of assessments due after the foreclosure and sale was unclear, and plaintiff's claim was barred by

the doctrine of res judicata. On December 17, 2012, defendant filed a response to plaintiff's fee

petition, asserting that plaintiff was not entitled to any attorney fees because the court erred by

granting summary judgment, the amount of attorney fees was unreasonable, and plaintiff failed

to provide sufficient support for its request of $698.50 for filing costs. On February 19, 2013,

the court entered an order denying defendant's motion to reconsider, awarding plaintiff $6,725 in

attorney fees and $698.50 in costs, and finding there was no just reason for delaying an appeal

from its order.

¶5                                           ANALYSIS

¶6                                     I. Summary Judgment

¶7                                       A. Section 9(g)(3)

¶8     Defendant contends that the court erred by granting summary judgment in favor of

plaintiff because the court's decision was based on a misinterpretation of section 9(g)(3) of the

Act. A party is entitled to summary judgment when the pleadings, depositions, admissions,

affidavits, and exhibits on file, viewed in the light most favorable to the nonmoving party, show

there is no genuine issue of material fact and the moving party is entitled to judgment as a matter

of law. Kajima Construction Services, Inc. v. St. Paul Fire & Marine Insurance Co., 227 Ill. 2d

102, 106 (2007). The circuit court's ruling on a motion for summary judgment is reviewed de

novo. Abrams v. City of Chicago, 211 Ill. 2d 251, 258 (2004).

¶9     A court's primary objective in construing a statute is to ascertain and give effect to the


                                                -3-
1-13-0962


intent of the legislature. Prazen v. Shoop, 2013 IL 115035, ¶ 21. The first step in determining

legislative intent is to examine the language of the statute, and when the language is clear and

unambiguous, the statute must be given its plain meaning without resort to further aids of

statutory construction. Alvarez v. Pappas, 229 Ill. 2d 217, 228 (2008).

¶ 10   Section 9(g)(3) consists of two sentences, the first of which provides that "[t]he purchaser

of a condominium unit at a judicial foreclosure sale *** shall have the duty to pay the unit's

proportionate share of the common expenses for the unit assessed from and after the first day of

the month after the date of the judicial foreclosure sale." 765 ILCS 605/9(g)(3) (West 2008).

The second sentence provides that "[s]uch payment confirms the extinguishment of any lien

created pursuant to paragraph (1) *** of this subsection (g) by virtue of the failure or refusal of a

prior unit owner to make payment of common expenses, where the judicial foreclosure sale has

been confirmed by order of the court." Id. Section 9(g)(1) provides that "[i]f any unit owner

shall fail or refuse to make any payment of the common expenses or the amount of any unpaid

fine when due," the amount of any unpaid assessments, together with any interest, late charges,

reasonable attorney fees, and costs of collections, "shall constitute a lien on the interest of the

unit owner in the property." 765 ILCS 605/9(g)(1) (West 2008).

¶ 11   Defendant asserts that it cannot be required to pay the more than $40,000 in assessments

that were incurred under section 9(g)(1) prior to its purchase of the unit because section 9(g)(3)

provides that the purchaser of a condominium unit at a foreclosure sale only has a duty to pay its

share of common expenses assessed from and after the first day of the month following the sale.

Plaintiff responds that the plain language of section 9(g)(3) provides that a lien arising from

unpaid assessments by the prior owner under section 9(g)(1) is not extinguished until the new


                                                 -4-
1-13-0962


owner pays its share of the common expenses assessed after the foreclosure and sale. Thus, the

issue presented by the parties is whether the purchaser of a condominium unit that does not pay

its assessments following its purchase of the unit can be held responsible for assessments that

were not paid by the previous owner or whether, pursuant to section 9(g)(3), a new owner may

never be held responsible for past assessments. As such, we will limit our consideration to that

specific statutory question.

¶ 12   While we agree with defendant that the first sentence of section 9(g)(3) provides that the

purchaser of a unit at a foreclosure sale only has a duty to pay its share of the common expenses

assessed from the first day of the month after the date of the sale, the second sentence of section

9(g)(3), which defendant does not address, provides that the making of that payment "confirms

the extinguishment" of a lien created under section 9(g)(1). The word "confirm" is defined as

meaning "[t]o give formal approval to," "[t]o verify or corroborate," and "[t]o make firm or

certain." Black's Law Dictionary 340 (9th ed. 2009). Thus, section 9(g)(3), as a whole, provides

that the purchaser of a unit at a judicial foreclosure sale has a duty to pay assessments which are

incurred after the sale and that the effect of making such a payment is to approve, verify, and

make certain the extinguishment of a preexisting lien created under section 9(g)(1). As such, we

determine that, under the plain language of section 9(g)(3), a lien created under section 9(g)(1)

for unpaid assessments by a previous owner is not fully extinguished following a judicial

foreclosure and sale until the purchaser makes a payment for assessments incurred after the sale.

¶ 13   In addition, a court should interpret a statute as a whole and, "if possible, so that no term

is rendered superfluous or meaningless." Wisnasky-Bettorf v. Pierce, 2012 IL 111253, ¶ 16. If

this court adopted defendant's interpretation of section 9(g)(3) and held that the purchaser of a


                                                -5-
1-13-0962


unit at a foreclosure sale may never be required to pay assessments that are incurred prior to the

sale, we would be holding that a lien created under section 9(g)(1) for unpaid assessments by a

previous owner is fully extinguished by the foreclosure and sale. Such a holding would render

the second sentence of section 9(g)(3) superfluous and meaningless because the extinguishment

of the section 9(g)(1) lien would have already been confirmed before the purchaser was required

to make any assessment payments under section 9(g)(3).

¶ 14   Defendant, citing section 15-1509(c) of the Illinois Mortgage Foreclosure Law (735 ILCS

5/15-1509(c) (West 2008)) and BGCS, L.L.C. v. Jaster, 299 Ill. App. 3d 208, 213 (1998), asserts

that it cannot be required to pay any assessments incurred prior to the foreclosure and sale of the

unit because such a holding would contradict well-settled law which provides that all outstanding

claims on property that has been the subject of a foreclosure and sale are extinguished and that

the purchaser takes the property free of any such claims. However, when a general statutory

provision and a specific statutory provision relate to the same subject, the statute relating to that

one specific subject must prevail over the statute designed to apply to cases more generally.

Murray v. Chicago Youth Center, 224 Ill. 2d 213, 233 (2007). Thus, section 9(g)(3), which is

contained in the Condominium Property Act and relates to the payment of assessments by the

purchaser of a condominium unit at a judicial foreclosure sale and the effect the making of such

a payment has on the status of a lien arising from a previous owner's failure to make assessment

payments, is a specific statutory provision that must control over the general rule of foreclosure

law cited by defendant. As such, we conclude that a lien created pursuant to section 9(g)(1) is

not fully extinguished by a foreclosure and sale because the purchaser must make an assessment

payment under section 9(g)(3) to confirm the extinguishment of that lien and that the court did


                                                 -6-
1-13-0962


not misinterpret section 9(g)(3) when it granted summary judgment in favor of plaintiff.

¶ 15   In reaching that conclusion, we have considered Pembrook Condominium Ass'n-One v.

North Shore Trust & Savings, 2013 IL App (2d) 130288, a recent case involving section 9(g)(3),

and find it distinguishable. In Pembrook, the court held that a condominium association was not

entitled to unpaid assessments incurred prior to the defendant's purchase of a unit at a foreclosure

sale because the defendant tendered payment for association charges incurred the month after its

purchase and extinguished any lien which may have existed under section 9(g)(1) as a result of

the prior owner's failure to make assessments payments. Id. ¶ 17. In doing so, the court stated

that "[t]o hold that plaintiff's lien survived the payments would contradict the plain and necessary

implication of section 9(g)(3). If the payments extinguished the lien that had been created under

section 9(g)(1), then plaintiff cannot enforce that lien." Id. In this case, however, defendant has

not made any association payments after it purchased the unit and, therefore, never extinguished

the preexisting lien created pursuant to section 9(g)(1). 1

¶ 16   We also point out that we have considered the legislative history behind section 9(g)(3)

and that we find it to be mostly inconclusive regarding the issue before us and, to the extent it

provides any guidance, further supports our conclusion. Regarding the bill that added the second

sentence to section 9(g)(3), Senator Marovitz stated that it "just clarifies when the foreclosure

sale extinguishes the lien of the association." 87th Ill. Gen. Assem., Senate Proceedings, June

19, 1991, at 158 (statements of Senator Marovitz). Senator Marovitz later stated that the bill

       1
          To the extent the dissent relies upon the portion of the Pembrook opinion stating that the association's lien
       could not be enforced against the mortgagee with regard to charges assessed before the mortgagee obtained
       title to the property, we note that the part of the opinion cited by the dissent relies on general foreclosure
       law and does not take into account section 9(g)(3) of the Act and that Newport Condominium Ass'n v.
       Talman Home Federal Savings & Loan Ass'n of Chicago, 188 Ill. App. 3d 1054 (1988), the case upon
       which the Pembrook court relied, was decided before section 9(g)(3) was amended to include its second
       sentence (Pub. Act 87-692 (eff. Jan. 1, 1992)).

                                                       -7-
1-13-0962


"confirms the extinguishment of a lien on a condominium for common expenses by payment of

those expenses at a foreclosure sale of the condominium by the purchaser. And if the sale is not

completed, the lien is not extinguished." 87th Ill. Gen. Assem., Senate Proceedings, June 20,

1991, at 109 (statements of Senator Marovitz). In the House, Representative Williams stated that

the bill "provides that when the purchaser pays for common expense, it clears up the priority of

liens in that particular situation." 87th Ill. Gen. Assem., House Proceedings, June 27, 1991, at

74-75 (statements of Representative Williams). Thus, while the legislators' statements that the

payment of common expenses extinguishes an association's lien supports our conclusion that a

section 9(g)(1) lien is not fully extinguished until the purchaser makes a payment required by

section 9(g)(3), those statements are somewhat contradicted by Senator Marovitz's indication

that such a payment would be made at the foreclosure sale.

¶ 17   Regardless, we need not consider interpretative aids such as the legislative history of the

statute because, for the reasons set forth above, the statutory language of section 9(g)(3) is clear

and unambiguous. Ultsch v. Illinois Municipal Retirement Fund, 226 Ill. 2d 169, 184 (2007).

Section 9(g)(1) creates a lien on the property, not a personal judgment against the foreclosure

purchaser, when assessment payments are not made for the first full month following the judicial

foreclosure sale. Lake Hinsdale Village Condominium Ass'n v. Department of Public Aid, 298

Ill. App. 3d 192, 196 (1998). Because of defendant's nonpayment of common expenses after the

judicial foreclosure sale, section 9(g)(3) clearly provides that the lien against the property was

not extinguished and the court properly concluded that the lien against the property remains.

¶ 18                             B. Genuine Issue of Material Fact

¶ 19   Defendant next contends that the court erred by granting summary judgment because a


                                                -8-
1-13-0962


genuine issue of material fact existed regarding the amount of assessments incurred following its

purchase of the unit. However, attached to plaintiff's motion for summary judgment was

Morrison's affidavit, in which she set forth the outstanding balance on the unit's account and the

rate at which monthly assessments and late fees would add to that balance. As "facts contained

in an affidavit in support of a motion for summary judgment which are not contradicted by

counteraffidavit are admitted and must be taken as true for purposes of the motion" (Purtill v.

Hess, 111 Ill. 2d 229, 241 (1986); Village of Arlington Heights v. Anderson, 2011 IL App (1st)

110748, ¶ 14), Morrison's averment as to the amount of unpaid assessments must be taken as true

with regard to the summary judgment motion. Thus, we conclude that there is no genuine issue

of material fact regarding the amount of assessments owed by defendant and that the court did

not err by granting summary judgment in favor of plaintiff.

¶ 20   Defendant claims that the account history for the unit, which was attached to Morrison's

affidavit, reflects that assessment payments were made after it purchased the unit and that those

payments confirmed the extinguishment of the lien arising from the previous owner's unpaid

assessments. While defendant would presumably know whether or not it made assessment

payments, defendant did not raise this argument in its response to plaintiff's motion for summary

judgment, motion to reconsider, reply in support of its motion to reconsider, or appellant's brief.

Instead, defendant has made this argument for the first time in its reply brief on appeal, at which

time plaintiff does not have an opportunity to respond to defendant's claim. Issues not raised

before the circuit court cannot be argued for the first time on appeal (Robidoux v. Oliphant, 201

Ill. 2d 324, 344 (2002)) and points not argued in an appellant's brief "are waived and shall not be

raised in the reply brief, in oral argument, or on petition for rehearing" (Ill. S. Ct. R. 341(h)(7)


                                                 -9-
1-13-0962


(eff. Feb. 6, 2013)). Thus, defendant has forfeited any claim that plaintiff was not entitled to

summary judgment because assessment payments were made after defendant purchased the unit.

¶ 21                                      II. Motion to Reconsider

¶ 22   Defendant contends that the court abused its discretion by denying its motion to

reconsider because the court erred in its application of section 9(g)(3) of the Act and plaintiff's

claim was barred by the doctrine of res judicata. As we have already concluded that the circuit

court did not err in its application of section 9(g)(3), we need only consider whether plaintiff's

claim was barred by the doctrine of res judicata.

¶ 23   The purpose of a motion to reconsider is to bring to the circuit court's attention newly

discovered evidence, changes in the law, or errors in the court's previous application of existing

law. Martinez v. River Park Place, LLC, 2012 IL App (1st) 111478, ¶ 23. The decision to grant

or deny a motion to reconsider lies within the sound discretion of the circuit court and will not be

disturbed on appeal absent an abuse of that discretion. Midway Park Saver v. Sarco Putty Co.,

2012 IL App (1st) 110849, ¶ 17. A circuit court abuses its discretion when its ruling is arbitrary,

fanciful, or unreasonable, or when no reasonable person would adopt its view. Blum v. Koster,

235 Ill. 2d 21, 36 (2009).

¶ 24   Defendant asserts that, by seeking to recover unpaid assessments that were incurred prior

to the judicial foreclosure and sale, plaintiff was collaterally attacking the prior orders entering a

judgment of foreclosure and sale and approving the sale and that plaintiff was barred from doing

so because it could have raised the issue of prior unpaid assessments in the foreclosure action.

The doctrine of res judicata provides that a final judgment on the merits acts as an absolute bar

to a subsequent action between the same parties involving the same claim, demand, or cause of


                                                - 10 -
1-13-0962


action and that the bar extends to all matters that were decided or could have been decided in the

prior action. Wilson v. Edward Hospital, 2012 IL 112898, ¶ 9. Thus, res judicata only applies if

there is a final judgment on the merits rendered by a court of competent jurisdiction, an identity

of cause of action, and an identity of parties or their privies. Cooney v. Rossiter, 2012 IL

113227, ¶ 18. An identity of cause of action exists when the claims arise from a single group of

operative facts. River Park, Inc. v. City of Highland Park, 184 Ill. 2d 290, 311 (1998).

¶ 25   We initially point out that defendant's res judicata claim was not based on any newly

discovered evidence or changes in the law and that defendant has not provided any explanation

as to the reason it did not raise this argument in its response to plaintiff's motion for summary

judgment. As a party may not raise a new legal theory in a motion to reconsider (North River

Insurance Co. v. Grinnell Mutual Reinsurance Co., 369 Ill. App. 3d 563, 572 (2006)), defendant

was not entitled to relief on the res judicata claim raised in its motion to reconsider. Moreover,

there is no identity of cause of action between plaintiff's claim and the foreclosure action because

they are based on different operative facts, as plaintiff's claim is based on defendant's failure to

pay assessments incurred after the foreclosure sale, which had no bearing on the foreclosure

action. As such, we conclude that the court did not abuse its discretion by denying defendant's

motion to reconsider.

¶ 26                                     III. Attorney Fees

¶ 27   Defendant further contends that the court abused its discretion by awarding plaintiff

$7,423.50 in attorney fees and costs, asserting that plaintiff was not entitled to any attorney fees

because the court erred by granting summary judgment in plaintiff's favor. However, as we have

already concluded that the court did not err by granting summary judgment in plaintiff's favor,


                                                - 11 -
1-13-0962


we need only consider defendant's challenge to the reasonableness of the amount of attorney fees

and costs awarded by the court.

¶ 28   The party seeking attorney fees bears the burden of presenting sufficient evidence to

establish that the requested fees are reasonable. Palm v. 2800 Lake Shore Drive Condominium

Ass'n, 401 Ill. App. 3d 868, 879 (2010). In determining the reasonable value of attorney fees, a

court should consider the skill and standing of the attorney, the nature of the cause, novelty and

difficulty of the questions at issue, importance of the subject matter, degree of responsibility

involved in managing the case, time and labor required, customary charges in the community,

benefits resulting to the client, and the connection between the amount of fees sought and the

amount of money involved in the litigation. Goldfine v. Barack, Ferrazzano, Kirschbaum &

Perlman, 2013 IL App (1st) 111779, ¶ 53. A circuit court's decision regarding the amount of

attorney fees to which a party is entitled will not be reversed absent an abuse of discretion.

Peleton, Inc. v. McGivern's, Inc., 375 Ill. App. 3d 222, 225 (2007).

¶ 29   Defendant asserts that the amount of attorney fees plaintiff requested in its fee petition

was unreasonable because during the course of litigation plaintiff's counsel "merely sent demand

letters and drafted a complaint and motion for summary judgment." In the fee petition, counsel

for plaintiff represented that his firm expended approximately 40.6 hours prosecuting the action

against defendant. In support, plaintiff attached a copy of the fee statement which sets forth the

legal services provided, the identity of the attorney providing the legal services, an itemization of

the time expended for the individual service, and the hourly rate charged. As such, plaintiff

presented the court with sufficient evidence to establish that the requested fees were reasonable,

and the court did not abuse its discretion by granting plaintiff's request for attorney fees. To the


                                                - 12 -
1-13-0962


extent defendant claims that the amount of attorney fees was excessive in light of the amount of

money at stake in the underlying claim, we point out that the amount of attorney fees awarded by

the court was less than 10% of the judgment entered in plaintiff's favor. Further, while defendant

also asserts that plaintiff failed to provide sufficient evidence to support the award of $698.50 for

filing costs, the record shows that plaintiff attached copies of receipts for each cost to its reply in

support of its fee petition. As such, we find ample support for the amount of attorney fees and

costs awarded by the circuit court.

¶ 30                                           CONCLUSION

¶ 31   Based upon the record herein, we affirm the judgment of the circuit court of Cook

County.

¶ 32   Affirmed.



¶ 33   JUSTICE LIU, dissenting.

¶ 34   I disagree with the majority's analysis of the relevant statutory provisions at issue in this

case, namely, section 9(g)(3) of the Act (765 ILCS 605/9(g)(3) (West 2008)) and section 15-

1509(c) of the Illinois Mortgage Foreclosure Law (Foreclosure Law) (735 ILCS 5/15-1509(c)

(West 2008)). Based upon its interpretation of these two provisions, the majority now creates the

rule that a mortgagee who takes title to a condominium unit—in this particular case, as the

purchaser of the unit in a foreclosure sale—is liable to the condominium association for unpaid

assessments incurred by the mortgagor (i.e., the previous owner) prior to the date on which the

mortgagee took title, even if the condominium association was a named party in the foreclosure

suit and had its lien interest terminated in that suit. In my opinion, this holding is inconsistent


                                                 - 13 -
1-13-0962


with the plain language of section 9(g)(3) of the Act and section 15-1509(c) of the Foreclosure

Law. Furthermore, the majority's opinion essentially allows an association to revive a lien on the

property that was previously extinguished in the foreclosure action brought by the mortgagee, by

initiating a forcible entry and detainer claim after the mortgagee takes title. Section 15-1509(c)

of the Foreclosure Law expressly bars such a claim. Accordingly, I respectfully dissent from the

portion of the majority’s decision that affirms the circuit court's order imposing liability on the

defendant for assessments that became due prior to July 1, 2010.

¶ 35   In its opinion, the majority acknowledges that under section 9(g)(3) of the Act, the

defendant, as a mortgagee who purchased the unit at a foreclosure sale, "only has a duty to pay

its share of the common expenses assessed from the first day of the month after the date of the

sale." Supra ¶ 12. However, in determining the scope of the liability imposed upon the

defendant for delinquent assessments owed to the condominium association, the majority relies

on the portion of section 9(g)(3) which states that the mortgagee's payment of assessments that

become due after it takes title "confirms the extinguishment of any lien created pursuant to

paragraph (1) or (2) of this subsection (g) by virtue of the failure or refusal of a prior unit owner

to make payment of common expenses, where the judicial foreclosure sale has been confirmed

by order of the court." 765 ILCS 605/9(g)(3) (West 2008). According to the majority, "a lien

created under section 9(g)(1) for unpaid assessments by a previous owner is not fully

extinguished following a judicial foreclosure and sale until the purchaser makes a payment for

assessments incurred after the sale." Supra ¶ 12. The majority reasons that the phrase " '[s]uch

payment confirms the extinguishment of any lien' " would be merely superfluous if a purchaser

of a foreclosure property is never required to pay assessments that are incurred prior to a


                                                - 14 -
1-13-0962


foreclosure sale. Supra ¶ 10 (quoting 765 ILCS 605/9(g)(3) (West 2008)).

¶ 36   While I take issue with the general proposition that section 9(g)(3) should be construed to

mean that a condominium association's lien will survive the foreclosure suit when a final

judgment has been entered disposing of its interests in the property, or that the association can

enforce a claim against the mortgagee for unpaid assessments incurred by the mortgagor, the key

dispute that I have with the majority's analysis is the notion that section 15-1509(c) of the

Mortgage Foreclosure Law has no relevant application in this case because section 9(g)(3) of the

Act "is a specific statutory provision that must control over the general rule of foreclosure law

cited by defendant." Supra ¶ 14. To the contrary, section 15-1509(c) expressly bars claims

brought by "all parties to the foreclosure" after the sale is approved by the court. Section 15-

1509(c) provides in relevant part:

       "Claims Barred. Any vesting of title *** by deed pursuant to subsection (b) of

       Section 15-1509 [delivery of the deed after confirmation of sale], unless otherwise

       specified in the judgment of foreclosure, shall be an entire bar of (i) all claims of

       parties to the foreclosure ***." (Emphasis added.) 735 ILCS 5/15-1509(c) (West

       2008).

¶ 37   The majority apparently acknowledges the fact that section 15-1509(c) of the Mortgage

Foreclosure Law is applicable to bar claims on the property by parties in a foreclosure action

following confirmation of the sale, but finds that this provision potentially conflicts with section

9(g)(3) of the Act. The majority resolves this purported conflict by concluding that section

9(g)(3) is the more specific statutory provision of the two, and notes that "when a general

statutory provision and a specific statutory provision relate to the same subject, the statute


                                                - 15 -
1-13-0962


relating to that one specific subject must prevail over the statute designed to apply to cases more

generally." Supra ¶ 14 (citing Murray, 224 Ill. 2d at 233). While I also recognize this tenet of

statutory interpretation, I would elect to follow the doctrine of in pari materia when applying the

two provisions in the case before us. "Under this doctrine of construction, two legislative acts

that address the same subject are [to be] considered with reference to one another, so that they

may be given harmonious effect." Land v. Board of Education of the City of Chicago, 202 Ill. 2d

414, 422 (2002).

¶ 38   Upon comparing section 9(g)(3) of the Act to section 15-1509(c) of the Mortgage

Foreclosure Law, I do not find a conflict. These provisions, read together, establish a

complementary procedure for extinguishing a lien held by a condominium association following

a judicial foreclosure sale. Section 15-1509(c) of the Mortgage Foreclosure Law applies in the

first instance when a condominium association has been named a party in the foreclosure action.

It expressly states that "all claims of parties to the foreclosure and *** nonrecord claimant who is

given notice of the foreclosure" are barred after title is vested with the purchaser of the property.

735 ILCS 5/15-1509(c) (West 2008); see also 735 ILCS 5/15-1501(a),(b) (West 2008)

(distinguishing between necessary parties in a foreclosure suit and permissible parties). Section

9(g)(3) of the Act, on the other hand, applies in the situation where a condominium association

with an enforceable lien was not named as a party in the foreclosure suit or provided with notice

of foreclosure as a nonrecord claimant. It provides an avenue for the purchaser to extinguish a

preexisting lien that survives the foreclosure action, by paying the assessments that accrue after

the date of the sale. 765 ILCS 605/9(g)(3) (West 2008). Section 9(g)(3) does not, however,

create a vehicle for liability on a lien interest that has been terminated in the foreclosure suit and


                                                - 16 -
1-13-0962


therefore no longer exists.

¶ 39   In this case, the plaintiff was purportedly a party in the foreclosure action and, therefore,

had an opportunity to assert its lien based on the outstanding assessments owed by the mortgagor

before final judgment was entered in the action. 2 Therefore, we can presume that the plaintiff's

lien based on preforeclosure assessments was adjudicated during the proceeding. Because there

is no evidence that the judgment of foreclosure provided for any specific relief in favor of the

association, we can reasonably conclude that the lien was extinguished when the court approved

the sale and distribution of proceeds. Additionally, the plaintiff cannot now enforce its

extinguished lien based on the amount owed prior to July 1, 2010 by simply attaching that

amount onto a claim against the mortgagee for assessments incurred on or after July 1, 2010.

Circumventing section 15-1509(c) of the Mortgage Foreclosure Law cannot rationally be the

intended purpose or effect of section 9(g)(3) of the Act.

¶ 40   Next, the majority finds this case distinguishable from Pembrook Condominium Ass'n-

One v. North Shore Trust & Savings, 2013 IL App (2d) 130288, because the mortgagee in that

case tendered payment for the assessments that became due following the sale. In Pembrook, the

condominium association filed a forcible entry and detainer action against the mortgagee after

the mortgagee purchased the unit in the foreclosure sale for overdue assessments owed by the

mortgagor. The association argued that the mortgagee had failed to name the association as a

party in the foreclosure suit and, therefore, disputed the proposition that its lien was extinguished

upon sale of the unit. The trial court dismissed the association's claim for the preforeclosure

assessments. On appeal, we affirmed the trial court's decision for two reasons: (1) based on case

       2
           Although neither party has presented this court with a record containing the judgment of foreclosure or
       the order confirming the sale, the plaintiff does not dispute that it was a party in the foreclosure action.

                                                     - 17 -
1-13-0962


authority, the mortgagee was not legally responsible for assessments that accrued prior to the

date the mortgagee took title, and (2) under section 9(g)(3) of the Act, the condominium

association had no basis for recovery because the mortgagee tendered payment for the

assessments that became due after it took title. 2013 IL App (2d) 130288, ¶ 9. We

acknowledged in Pembrook that the condominium association may not have been a party in the

foreclosure suit; however, we decided that "[e]ven if [the association's] lien survived the

foreclosure judgment in favor of [the mortgagee], it could not be enforced against [the

mortgagee] to the extent that it was based on association charges that came due before [the

mortgagee] obtained title to the property." Id. ¶ 14. Further, we found to be controlling, based

on Newport Condominium Ass'n v. Talman Home Federal Savings & Loan Ass'n of Chicago, 188

Ill. App. 3d 1054, 1059-60 (1988), the rule that "the obligation to pay condominium assessments

is a covenant that runs with the land and is binding only upon title holders," and, therefore, a

mortgagee that subsequently obtains title following a foreclosure is not liable for the assessments

which accrued prior to the date on which it took title. 3

¶ 41   The majority's rationale for distinguishing Pembrook does not take into account the

broader rule applied in that case that the mortgagee is not liable for the assessments incurred

prior to taking title. Pembrook was not based solely on the fact that the mortgagee complied

with section 9(g)(3) of the Act by tendering payment for the assessments that accrued after the

sale. Furthermore, although the Pembrook decision was not predicated on the application of

section 15-1509(c) of the Mortgage Foreclosure Law, I believe that it is still instructive. Simply


       3
          In Newport, we held that the mortgagee had "constructive" title when it took the sheriff's deed to the
       condominium unit. The rule in Newport nonetheless applies to a mortgagee that takes actual title to the
       property.

                                                   - 18 -
1-13-0962


put, under Pembrook and Newport, even if section 15-1509(c) of the Mortgage Foreclosure Law

does not apply—for instance, if the mortgagee has failed to name the condominium association

as a party in the foreclosure action—the association may not enforce the lien related to

delinquent assessments owed by the prior owner against a mortgagee who subsequently take title

to the unit. This does not mean, however, that the plaintiff is left with no recourse for the unpaid

assessments owed by the prior mortgagor; the plaintiff can pursue a collection action directly

against the mortgagor.

¶ 42   Based on the foregoing reasons, I respectfully disagree with the majority’s reasoning and,

therefore, dissent from its ruling. I would affirm the circuit court's judgment solely on the

defendant’s liability for the unpaid assessments incurred on or after July 1, 2010; reverse the

remainder of the judgment on liability and damages for assessments incurred prior to July 1,

2010; and remand the cause to the circuit court for a prove-up of the assessments due from the

defendant on or after July 1, 2010, including applicable late charges, interest, and legal fees and

costs consistent with the Act and/or condominium association bylaws and declaration.




                                               - 19 -